United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1421
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Arthur Tyrone Lee, Jr.

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                            Submitted: March 20, 2020
                               Filed: July 24, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, BENTON, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

       Arthur Lee appeals after a jury convicted him of possession with intent to
distribute methamphetamine, see 21 U.S.C. § 841(a)(1), possession of a firearm in
furtherance of a drug trafficking offense, see 18 U.S.C. § 924(c), and possession of
a firearm by a person previously convicted of an offense punishable by more than one
year in prison, see 18 U.S.C. § 922(g)(1). The district court1 sentenced him to 360
months in prison. The evidence at trial showed that investigators seized a .45 caliber
pistol, ammunition, and methamphetamine during a search of a house leased by Lee.
The parties stipulated at trial that before the date of the search, Lee had been
convicted of a crime that was punishable by a term of imprisonment of more than one
year. At sentencing, the record showed that Lee had sustained three prior felony
convictions in Iowa and served more than a year in prison on two of them after
revocations of probation. R. Doc. 104, ¶¶ 51, 56, 57.

       Lee’s counsel originally moved to withdraw and filed a brief under Anders v.
California, 386 U.S. 738 (1967). Counsel argued that the prosecutor appealed to
racial bias when he used the term “slave” during opening statement and closing
argument. In an opening statement, the prosecutor said that “[a]ccording to an
ancient proverb, a secret can be your slave if it’s kept; but once it’s disclosed, it can
quickly become your master.” The prosecutor continued that Lee “possessed such a
secret, a secret that when he quietly kept it was an incredibly profitable one; but when
he lost it, it threatened to become his master.” In closing argument, the prosecutor
sounded a similar theme, referring to Lee’s stash house as his “secret” that he could
make a “slave” until the secret was exposed. Lee did not object to these statements
during the trial. Counsel also maintained in the Anders brief that there was
insufficient evidence to support the verdicts. Lee filed a pro se brief raising a claim
of ineffective assistance of counsel.

       We denied counsel’s motion to withdraw and ordered supplemental briefing
to address whether, in light of Rehaif v. United States, 139 S. Ct. 2191 (2019), there
was a plain error warranting relief on the sufficiency of evidence. Rehaif held that
in a prosecution for unlawful possession of a firearm under § 922(g), the government


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                          -2-
must prove that the defendant knew he belonged to category of persons barred from
possessing a firearm. Id. at 2200.

       In his supplemental brief, Lee argues that the stipulation at trial that he had
been convicted of a crime punishable by more than a year in prison was insufficient
to satisfy the knowledge element under § 922(g)(1). Lee also argues that if the
§ 922(g) conviction is reversed, then he is entitled to a new trial on Counts 1 and 2,
because the evidence of his prior conviction was irrelevant to those counts and
prejudicial.

        After considering the supplemental briefs and relevant authorities, we conclude
that the evidence was sufficient to support Lee’s conviction for unlawful possession
of a firearm. Lee made a general motion for judgment of acquittal at the close of the
government’s case, so we assume for the sake of analysis that he preserved a
challenge to the sufficiency of the evidence on the knowledge element under
§ 922(g). See United States v. Owens, No. 19-1516, 2020 WL 3980243, at *5 (8th
Cir. July 15, 2020); United States v. May, 476 F.3d 638, 640 (8th Cir. 2007). During
trial, Lee stipulated that he had been convicted of an offense punishable by more than
a year in prison. A rational jury could have inferred from the stipulation that Lee
knew about his status as a person convicted of such an offense. It is reasonable to
infer that “a felony conviction would be a significant life event that a person would
know about when it happened and remember at a later date.” Owens, 2020 WL
3980243, at *5. And “it is highly improbable that a person could be convicted of a
felony without being aware that his possible sentence would exceed one year’s
imprisonment.” Id. (quoting United States v. Miller, 954 F.3d 551, 559 (2d Cir.
2020)). We therefore uphold the conviction under § 922(g)(1). Accord United States
v. Staggers, 961 F.3d 745, 754 (5th Cir. 2020).

      As to the arguments raised in the Anders brief, we conclude that the district
court did not plainly err in allowing the prosecutor’s comments during opening

                                         -3-
statement and closing argument. The remarks, when viewed in context, did not
invoke racial biases and did not deprive Lee of a fair trial. We also conclude there
was sufficient evidence presented at trial to support Lee’s convictions on Counts 1
and 2. Witness testimony, Lee’s rental of the house, and indicia of residency found
in the locked north bedroom reasonably supported a finding that Lee possessed the
methamphetamine and firearm found in the house, that he intended to distribute the
drugs, and that he possessed the firearm in furtherance of a drug trafficking offense.

       Insofar as Lee asserts that he received ineffective assistance of counsel, we
decline to address the claim in this direct appeal. Any such claim may be raised in
a collateral proceeding under 28 U.S.C. § 2255. See United States v. Hernandez, 281
F.3d 746, 749 (8th Cir. 2002).

      The judgment of the district court is affirmed.
                     ______________________________




                                         -4-